Name: 77/450/EEC: Commission Decision of 27 June 1977 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC of 17 April 1972 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  agricultural policy;  agricultural structures and production;  economic policy;  Europe
 Date Published: 1977-07-15

 Avis juridique important|31977D045077/450/EEC: Commission Decision of 27 June 1977 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC of 17 April 1972 (Only the Dutch text is authentic) Official Journal L 175 , 15/07/1977 P. 0032 - 0032COMMISSION DECISION of 27 June 1977 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC of 17 April 1972 (Only the Dutch text is authentic) (77/450/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as amended by Directive 76/837/EEC of 25 October 1976 (2), and in particular Article 18 (3) thereof, Whereas on 17 March 1977 the Government of the Netherlands forwarded, pursuant to Article 17 (4) thereof, Decision No 178 amending the Decision on farms suitable for development; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to determine whether, having regard to the abovementioned Decision, the existing provisions in the Netherlands for the implementation of the said Directive continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 thereof; Whereas the abovementioned Decision No 178 meets the requirements of the said Directive; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to Decision No 178 amending the Decision on farms suitable for development, the existing provisions for the implementation of Directive 72/159/EEC in the Netherlands continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 27 June 1977. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 302, 4.11.1976, p. 19.